— Proceeding pursuant to article 78 of the CPLR to prohibit respondents, Justices of the Appellate Term of the Supreme Court, Second and Eleventh Judicial Districts, with respect to an order made by them dated May 18, 1971 conditionally granting a stay upon an appeal to said Appellate Term in a certain landlord-tenant summary proceeding in which the instant petitioner was the tenant-appellant (entitled New York City Housing Auth. v. Enoch Baptist Church). The order stayed all proceedings under the judgment appealed from (a judgment of the Civil Court of the City of New York, Kings County Index No. 1038/71), upon condition, inter alia, of payment into court of the judgment and all arrears of rent and all future rents, at the rate of $50 a month. The prohibition sought in the instant proceeding is against the imposition of said conditions in said stay order. Motion by respondents to dismiss the petition in this proceeding. Respondents’ motion granted; petition dismissed, without costs. An exercise of judicial discretion is not reviewable by prohibition. Rabin, P. J., Hopkins, Munder, Martuscello and Benjamin, JJ., concur.